DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Election/Restrictions
Claim 1 is allowable. The 03/08/2022 restriction requirement has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 4-7 are no longer considered to be withdrawn because they require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
Claim 1: The limitation “arbitrarily change” (Line 13), according to a broadest reasonable interpretation, is understood to mean “change.”

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
U.S. Patent No. 10,443,693 to Sakata et al., U.S. Patent Application Publication No. 2019/0105769 to Nose et al., U.S. Patent Application Publication No. 2018/0290294 to Nose et al., and U.S. Patent Application Publication No. 2014/0223722 to Isobe et al. are considered to be the closest prior art.  
Claim 1: Sakata, for example, discloses a link actuating device 51 (FIG. 1) comprising:
a proximal end side link hub 2;
a distal end side link hub 3; and
three or more link mechanisms 4 via which the distal end side link hub 3 is coupled to the proximal end side link hub 2 such that a posture of the distal end side link hub 3 can be changed relative to the proximal end side link hub 2,
each of the link mechanisms 4 including: a proximal side end link member 5 rotatably coupled at one end thereof to the proximal end side link hub 2; a distal side end link member 6 rotatably coupled at one end thereof to the distal end side link hub 3; and an intermediate link member 7 rotatably coupled at both ends thereof to other ends of the proximal side and distal side end link members 5, 6;
a posture control drive source 53 is provided to each of two or more link mechanisms 4 of the three or more link mechanisms 4 and configured to arbitrarily change the posture of the distal end side link hub 3 relative to the proximal end side link hub 2;
a storage unit (e.g., 55 or 57) configured to store therein an operating position of the posture control drive source 53 when the distal end side link hub 3 is in a defined posture relative to the proximal end side link hub 2.
Sakata does not disclose a positioning member configured to position the distal end side link hub 3 in the defined posture by restricting postures of a plurality of the link members 4 relative to each other, the positioning member being provided to at least one link member 4 of the proximal side end link member 5, the distal side end link member 6, and the intermediate link member 7 in each of the two or more link mechanisms 4 of the three or more link mechanisms 4; and
a positioning portion on which the positioning member is detachably mounted.
Nor does there appear to be any readily apparent cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the entirety of applicant’s claimed invention.
Lastly, the examiner finds the claims to be sufficiently clear and precise in accordance with MPEP 2173.02(II) which states that the claims are not read in a vacuum but rather “must not be rejected” but rather "the examiner should allow claims" that set forth the scope of protection/infringement with a sufficient degree of particularity and distinctness without true ambiguity when analyzed on the whole in light of the content of the application disclosure, prior art teachings and the interpretations that would be given by one possessing ordinary skill in the art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658